DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because:
Figures 1A-4d are objected to under 37 CFR 1.84 as drawings are not permitted to have writing within the Figures themselves. Applicant is reminded that drawings typically only contain reference numerals which are explained further within the specification of the application. 
Some of the Figures appear to be described the specification as generic or conventional, such as Figures 1A-1D. Applicant is reminded that if something “conventional” is being shown which is no part of the claimed invention, it  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). It is not definitively clear as to whether the applicant intends for any of the drawings to be “Prior Art”, but if they are, then the legend should be added to said drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 3, Line 6, replace “body )” with --body).--  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

The recitation of “providing means for reducing blade-tip vortices” in claim 1, as this limitation appears to have structure in the form of the “physical barrier”.
The recitation of “providing means for increasing axial fluid-flow components” in claim 1, as this limitation appears to have structure in the form of the “physical barrier”.
The recitation of “providing means to induce a vortex” in claim 2, as this limitation appears to have structure in the form of the “flow isolator is twisted along a blade-tip chord”.
The recitation of “providing means to induce a vortex” in claim 3, as this limitation appears to have structure in the form of the “flow isolator is twisted along a blade-tip chord”.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both “means for reducing blade-tip vortices” and “further providing means for increasing axial fluid-flow components.” However, applicant is reminded that the term “means” within a claim generally implies that the term “means” could be generically representing structure of the invention. In this instance, it appears to be indefinite and unclear as to whether the term “means” is actually meant to be imparting any additional structure to claim 1. For purposes of examination, the examiner is assuming that neither one of the “means” is meant to actually impart additional structure to the invention but is rather describing a property of the structure of the “physical barrier.” The same rejection applies to the use of “providing means to induce a vortex” as recited in both claims 2 and 3. However, for purposes of examination, the examiner again notes that the “means” of claims 2 and 3 are not meant to actually impart additional structure to the invention but is rather describing a property of the structure of the “flow isolator is twisted along a blade-tip chord”.
Claim 2 recites “exposed blade tips” in line 3. However, how do the “exposed blade tips” as recited in claim 2 relate to the previously recited “a blade tip” as already recited in claim 1? I.e., are they the same or different components? For purposes of examination, the examiner assumes that the “exposed blade tips” as recited in claim 2 are the same component as the “a blade tip” as already recited in claim 1.
Claim 3 recites “a propeller blade-tip flow isolator derived from a propeller blade-tip end area.” However, the examiner notes that it is indefinite and unclear as to what the term “derived” is meant to 
Claim 3 recites “a propeller blade-tip end area” and then later recites “exposed propeller blade tips.” However, it is indefinite and unclear as to how the “a propeller blade-tip end area” relates to the “exposed propeller blade tips”? I.e., are they the same or different components? For purposes of examination, the examiner assumes that the “exposed propeller blade tips” are meant to be part of the claimed “a propeller blade-tip end area”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,576,981 (Vogt).
Regarding Claims 1 and 2, Vogt teaches: Claim 1 - a propeller blade-tip flow isolator comprising; a physical barrier (40/41) isolating the a high-pressure boundary layer from the a fluid outside of the a blade tip, the physical barrier (40/41) isolating the a low-pressure boundary layer from the fluid outside of the blade tip, providing means for reducing blade-tip vortices, further providing means for increasing axial fluid-flow components, (Figures 1-9); Claim 2 - said propeller blade-tip flow isolator of claim 1, wherein said propeller blade-tip flow isolator is twisted along the a blade-tip chord (seen in Figures 5-7) in an opposite direction to a vortex generated by exposed blade tips, providing means to induce a vortex in the an opposite direction than the a naturally occurring vortex (Figure 5 shows the top portion of the barrier (40/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing) generated by exposed blade tips, whereby blade-tip vortices and non-axial fluid flow components are further reduced, (Figures 1-7).  
Regarding Claim 3, Vogt teaches: a method for reducing propeller blade-tip vortices comprising; a propeller blade-tip flow isolator (40/41) derived from a propeller blade-tip end area and a propeller blade-tip boundary layer, twisted along the a propeller blade-tip chord in an opposite direction of the propeller blade-tip vortices generated by exposed propeller blade tips (Figure 5 shows the top portion of the isolator (40/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), providing means to induce a vortex in the opposite direction than the naturally occurring vortex generated by exposed propeller blade tips, whereby propeller blade-tip vortices, and non-axial fluid flow components, and noise are reduced, (Figures 1-7).

As best understood in view of the 112 rejections above, claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,478,380 (Frakes).
Regarding Claims 1 and 2, Frakes teaches: Claim 1 - a propeller blade-tip flow isolator comprising; a physical barrier (39/41) isolating the a high-pressure boundary layer from the a fluid outside of the a blade tip, the physical barrier (39/41) isolating the a low-pressure boundary layer from the fluid outside of the blade tip, providing means for reducing blade-tip vortices, further providing means for increasing axial fluid-flow components, (Figures 1-6); Claim 2 - said propeller blade-tip flow isolator of claim 1, wherein said propeller blade-tip flow isolator is twisted along the a blade-tip chord (seen in at least Figure 6) in an opposite direction to a vortex generated by exposed blade tips (Figures 1-6 shows the top portion (49) of the isolator (39/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing, and the bottom portion (43) of the isolator (39/41) curved away from the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), providing means to induce a vortex in the an opposite direction than the a 
Regarding Claim 3, Frakes teaches: a method for reducing propeller blade-tip vortices comprising; a propeller blade-tip flow isolator (39/41) derived from a propeller blade-tip end area and a propeller blade-tip boundary layer, twisted along the a propeller blade-tip chord in an opposite direction of the propeller blade-tip vortices generated by exposed propeller blade tips (Figures 1-6 shows the top portion (49) of the isolator (39/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing, and the bottom portion (43) of the isolator (39/41) curved away from the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), providing means to induce a vortex in the opposite direction than the naturally occurring vortex generated by exposed propeller blade tips, whereby propeller blade-tip vortices, and non-axial fluid flow components, and noise are reduced, (Figures 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649